PER CURIAM.
White entered a plea of no contest in April, 1994, to burglary of a dwelling, aggravated assault of a person over 65 years of age, and attempted sexual battery. He did not file a direct appeal. He has filed 12 post-conviction motions and petitions, almost all of which attack his sentences. He now appeals the summary denial of his later motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Because his motion is untimely and successive, we affirm. White is hereby advised that the filing of anymore successive or frivolous pleadings will result in a show cause order pursuant to State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999) (court can prohibit further pro se attacks on defendant’s conviction and sentence as sanction for prior repeated and frivolous motions after giving *132him notice and reasonable opportunity to respond).
AFFIRMED.
GRIFFIN, PALMER and EVANDER, JJ., concur.